DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 6/25/2020, 6/25/2020, and 7/17/2020.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there is no claimed structural relationship between the optoelectronic device of the claims and the “a same layer which does not comprise the third chemical element” – as best can be understood from the claim language, .

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al. (US Patent Application Publication No. 2014/0361244) (“Svensson”) in view of Kim (WO2016/208993 from IDS 6/25/2020)(“Kim”) and Romano et al. (US Patent Application Publication No. 2015/0207028)(“Romano”).
Regarding Claim 1, Svensson teaches an optoelectronic device comprising: a substrate (Figure 3A, item 7); a three-dimensional semiconductor element (Figure 3A, item 2), mostly made of a first chemical element and of a second chemical element (¶0028 - GaN), resting on the substrate (see Figure 3A); an active area (Figure 3A, item 4) at least partially covering the lateral walls of the three-dimensional semiconductor element and comprising a stack of at least a first layer mostly made of the first and second chemical elements (¶0021 - GaN), and of at least a second layer mostly made of the first and second chemical elements and of a third chemical element (¶0021 – InGaN); a third layer (Figure 3A, item 3A) covering the active area, the third layer being mostly made of the first, second, and of a fourth chemical element (¶0028 – AlGaN), and a fourth layer (Figure 3A, item 3B), mostly made of the first and second chemical elements, covering the third layer (¶0028 – GaN).
Svensson does not specifically teach the third chemical element is present in the third layer and the mass proportion of the third and fourth chemical elements of the third layer increasing or decreasing as the distance to the substrate increases.  However, Kim teaches including indium in a shell layer of a nanowire LED structure (see layer 134 and ¶0069) with Al and GaN (¶0069).  It would have been obvious to a person having ordinary skill in the art at the Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07. Additionally, Romano teaches varying the concentration of the additional elements in a shell of a nanowire light emitter in the direction away from the substrate (see Figure 6B, note difference in Al concentration at positions R4 and R6).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the variable dopant concentrations of Romano in the device of Svensson as modified by Kim, as Romano teaches the variable dopant levels allow for high brightness/high efficiency emission from the device (¶0044-0045).
Regarding Claim 2, Svensson as modified further teaches the active area is capable of emitting an electromagnetic radiation (Svensson, ¶0003) and wherein the third layer is a charge carrier blocking layer (inherent in material choice, note the materials of Svensson as modified are identical to those of the present application, thus they must inherently perform the function or rejections under 35 USC §112(b) would be required – see MPEP §2173.05(g)).
Regarding Claim 3, Svensson as modified does not specifically teach the content of the third chemical element in the third layer is in the range from 0.1 to 10%, however that range is clearly within the general parameters described for doping in Romano (see Figure 6A/B) and therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the dopant amount through routine experimentation in order to achieve optimum light emission characteristics such as efficiency or brightness.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch
Regarding Claim 4, Romano further teaches the content of the fourth chemical element in the third layer is in the range from 10 to 40% (see Figure 6A/B, note R4 and R6).
Regarding Claim 5, Svensson further teaches the first chemical element is a group-III element (¶0028 - GaN).
Regarding Claim 6, Svensson further teaches the first chemical element is gallium (¶0028 - GaN).
Regarding Claim 7, Svensson further teaches the second chemical element is a group-V element (¶0028 - GaN).
Regarding Claim 8, Svensson further teaches the second chemical element is nitrogen (¶0028 - GaN).
Regarding Claim 9, Svensson further teaches the third chemical element is a group-III element (¶0021 – InGaN).
Regarding Claim 10, Svensson further teaches the third chemical element is indium (¶0021 – InGaN).
Regarding Claim 11, Svensson further teaches the fourth chemical element is a group-Ill element (¶0028 – AlGaN).
Regarding Claim 12, Svensson further teaches the fourth chemical element is aluminum (¶0028 – AlGaN).
Regarding Claim 13, Svensson further teaches the semiconductor element is wire-shaped (¶0021).
Regarding Claim 14, Svensson further teaches the semiconductor element is pyramid-shaped (¶0018).
Regarding Claim 15 in so far as definite and as provisionally interpreted by the Examiner, Svensson further teaches the maximum variation of the bandgap in the third layer is smaller .
Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. (US Patent Application Publication No. 2014/0264260)
Robin et al. (US Patent Application Publication No. 2017/0084781)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891